Ingraham, J. (concurring):
When this appeal was first before this court I concurred with Mr. Justice Clarke. Since that time the Court of Appeals has intimated that we should dispose of the appeal upon the merits, which, as I understand it, depends upon the question as to whether the order was properly granted upon the facts before the Special Term.The order appealed from granted a peremptory writ of mandamus requiring the defendants to publish the election notices in four daily nevyspapers in the borough of Manhattan that advocate the election of William Randolph Iiearst for Governor. The statute requires the defendants to make the publications in newspapers advocating the principles of the Democratic party. The court below erred in no.t commanding the defendants to publish the notices in newspapers representing the principles of the Democratic party.
My view, therefore, is that the order appealed from should be reversed and the motion granted directing a mandamus to issue requiring the defendants to publish the notices required by the-Election Law in four daily newspapers published in the borough of Manhattan which advocate the principles of the Democratic, party, with fifty dollars costs and -disbursements to the defendants against the relator.
Clarke, J., concurred.